Oo co ~~ HR wr BP WH PO RK

FW YP KF SF CO wm Hs DH NB BY hh KF oo

 

NOV 26 2019

CLERK US. CISTRICT COURT
SOUTHERM OISTRIGT GF CALIFORNIA

ay Sr. Gee TY

pe

PE

a

ge

Bie
Res
seo

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TATTERSALLS LTD., incorporated in ‘Case No.: 17cv1125-BTM(KSC)
England,
Plaintiff ORDER DENYING PLAINTIFF'S

, REQUEST FOR A PROTECTIVE
V. ORDER AS TO THE DEPOSITION

GERALD WIENER, aka GERALD H. OF DAVID ANDERSON
WIENER, an individual, et al.,

Defendants.

[Doc. No. 98.]

 

 

On November 15, 2019, the parties filed a document entitled Joint Motion for
Protective Order re David Anderson. [Doc. No. 98, at pp. 1-12.] Although submitted as
a single docket entry, the Joint Motion is two separate documents. The first eight (8)
pages were submitted by plaintiff [Doc. No. 98, at pp. 1-9], and another 5 pages were
submitted by defendants [Doc. No. 98, at pp. 12-16.] Plaintiff’s counsel also submitted a
declaration and exhibits in support of the request for a protective order. [Doc. 98-1, at
pp. 1-5; Doc. 98-1, at pp. 6-77.]

In an Order filed on October 29, 2019, defendants were ordered to provide plaintiff

with a description of the proposed subject areas for Mr. Anderson’s deposition_testimony—

 

 

 

[Doc. No. 91, at p. 5.] The Court’s Order of October 29, 2019 also directed the parties to

meet and confer about any objections that plaintiff has to the proposed subject areas for

I
17cv125-BTM(KSC)

 

 
Oo Oo SA A FF BY HB

NM NM NM NB BR ROR eR ee ee
A A Se WY KF CO ODO Oe HS DR A BO DH oO

Mr. Anderson’s deposition. [Doc. No. 91, at p. 5.] If the parties were unable to reach
agreement during the meet and confer process, they were to file a joint motion regarding -
plaintiff's request for a protective order no later than November 15, 2019. Each party’s
briefing in the joint motion was limited to five (5) pages or less. Supporting declarations
could be submitted but without exhibits. [Doc. No. 91, at pp. 5-6.]

The Joint Motion does not comply with the Court’s October 29, 2019 Order. First,
there is nothing to indicate counsel satisfied the meet and confer requirement. Second,
because the Joint Motion is two separate documents with separate signature blocks, it is
apparent that the procedure set forth in Chambers Rule VIII(E) was not followed.
Section VII(E) expects the parties to engage in a collaborative effort and to review each
other’s arguments before the Joint Motion is submitted, so that each party has an
opportunity to offer a counter argument as to every issue and to further reflect and
evaluate each other’s positions. Next, defendants complied with the page and exhibit
limitations, but plaintiff did not. Plaintiff's briefing is eight (8) pages when it was
supposed to be five (5) pages. In addition, the five (5) page Declaration submitted with
the Joint Motion is essentially a continuation and repetition of the arguments raised in the
eight (8) other pages of briefing. [Doc. No. 91, at p. 5.] Finally, there are exhibits
attached to the Declaration even though the Court’s Order states that a Declaration could
be submitted “but without exhibits.” [Doc. No. 91, at p. 6.]

For the reasons outlined more fully below, the Court finds that plaintiff's request
for a protective order must be DENIED. Plaintiff must make David Anderson available
for a deposition in San Diego.

Background
The First Amended Complaint against defendants Wiener and Finance California

includes the following causes of action: (1) fraud — intentional misrepresentation;

 

Mo bh
o ™“

 

 

(2) fraud — negligent misrepresentation; (3) fraud —concealment; (4) RICO:
(5) promissory fraud concealment; (6) conspiracy to defraud; and (7) breach of fiduciary
duty. [Doc. No. 11, at p. 1.]

17evl125-BTM(KSC)

 

 
Oo Oo SN DH UO BR WH He

Mh MN BO BOO ND BS ORDO OR ee ee ee
ms A F&F W NY KF OC OBO Oo HS RH RB OH BP eS Se

Plaintiff is an auctioneer of thoroughbred horses. [Doc. No. 11, at p. 10.] David
Anderson is or was employed by plaintiff as a sales accountant, and he was involved in
the sale of a thoroughbred racehorse to a third party, Jeffrey DeHaven, who is or was the
owner of The Premae Company. The Premae Company is the alter ego of DeHaven
(collectively DeHaven/Premae”). Although the First Amended Complaint names
DeHaven/Premae as defendants, a default has been entered against them, and they have
not appeared in the action. [Doc. No. 24.]

When DeHaven/Premae failed to pay for the horse, plaintiff took legal action
against him and his business. [Doc. No. 11, at pp. 5-6, 24, 50; Doc. No. 98, at p. 12.]
According to the First Amended Complaint, plaintiff was able to obtain a judgment
against DeHaven/Premae for failing to pay for the horse. [Doc. No. 11, at pp. 4-6, 8-9,
13, 23, 27-28, 31.] Defendants Wiener and Finance California were not parties to the
litigation against DeHaven/Premae. [Doc. No. 98, at p. 14.]

Defendant Wiener is allegedly the sole owner and shareholder of defendant
Finance California. [Doc. No. 11, at pp. 8, 10.] Defendant Wiener, as chief executive
officer of Finance California, wrote a letter addressed “To Whom It May Concern”
stating that he had a relationship with DeHaven for approximately 15 years and that his
company, Premae, “has a credit facility with Finance California in the amount of
$750,000.00.” [Doc. No. 11, at pp. 18, 22. See also Doc. No. 1, at p. 58 (copy of the
letter).] This letter also stated that DeHaven is “honest, trustworthy, and a credible
borrower.” [/d.] According to the First Amended Complaint, statements in this letter
were false and were made to induce plaintiff to sell the horse. Plaintiff allegedly relied
on this letter when it sold the horse to DeHaven/Premae. [Doc. No. 11, at pp. 18, 21-22.]

The First Amended Complaint further alleges that plaintiff later discovered in 2016
or early 2017 during DeHaven’s bankruptcy proceeding that defendants Wiener and
Finance California were shareholders4nembers-of Premaein2010-and 201, but they}

 

NM OWN
ao os]

 

 

“actively concealed” their interest in Premae. [Doc. No. 11, at pp. 19, 22, 27-28; Doc.
No. 98, at pp. 2-3.] The First Amended Complaint alleges that the purchase of the horse

3

 

17ev1125-BTM(KSC}

 
Co ND MW B WwW HH YE

BM BO BO RD BRD BRD ORDO a a ea
Dar BR DH = 6 Owe DU AA RON os

“was part of a more complex, large scale fraud” involving defendant Wiener and others.
[Doc. No. 11, at pp. 18-19, 28.]
Discussion

Plaintiff contends in the Joint Motion that it would not be proportional to the needs
of the case to permit defendants to depose Mr. Anderson, because he does not have any
knowledge about matters at issue in this case. [Doc. No. 98, at p. 8.] Rather, it is
plaintiffs position that Mr. Anderson only has knowledge about facts relevant to the
underlying contract action(s) involving the sale of the horse to DeHaven/Premae, and
these matters have already been resolved in other actions. According to plaintiff, the
proposed topics for Mr. Anderson’s deposition only relate to factual matters that were
previously litigated in the underlying “breach of contract” action(s) involving DeHaven/
Premae, and the sale of the horse. As a result, plaintiff contends that defendants’ purpose
in deposing Mr. Anderson is an attempt to re-litigate matters that have already been
resolved in the underlying contract action(s) and the only matter yet to be adjudicated in
this case is the alleged fraud against plaintiff by defendants Wiener and Finance
California. [Doc. No. 98, at pp. 2-5.]

In their portion of the Joint Motion, defendants explain that three causes of action
in the First Amended Complaint — negligent misrepresentation, fraudulent
misrepresentation, and false promise — all require plaintiff to prove that it reasonably
relied on the October 2010 letter written by defendant Wiener as chief executive officer
of defendant Finance California.' [Doc. No. 98, at pp. 12-13.] Defendants also explain
that proof of actual or reasonable reliance by plaintiff on the letter was not previously

adjudicated in the underlying action(s) involving the sale of the horse to DeHaven/

 

} For example, “[t]he following elements must be pleaded to state a cause of action

 

NM kb
oo ss]

 

 

for negligent misrepresentation: (1) a false statement of a material fact that the defendant
honestly believes to be true, but made without reasonable grounds for such belief, (2)
made with the intent to induce reliance, (3) reasonable reliance on the statement, and (4)
damages.” Century Sur. Co. v. Crosby Ins., Inc., 124 Cal. App. 4th 116, 129 (2004),

4
17cev1125-BTM(KSC)}

 

 
Oo Oo SDN UH FF WY HL

M MI BO BO BD BR RD mR me oe ee OU
Aw FF WwW NY FP OS Oo we MON Ow UB UO

Premae. [Doc. No. 98, at p. 13.] Even if the underlying contract action(s) included any
statements about the issue of reliance, defendants contend they would only be dictum.
Defendants do not believe the principles of collateral estoppel would apply to preclude
defendants from litigating the issue of reliance in this case, because they did not have a
full and fair opportunity to litigate this issue in any other action. According to
defendants, plaintiff relies on “a default proceeding or a case in which defendants were
not a party, or both,” so “the predicates for collateral estoppel” do not exist. [Doc. No.
98, at p. 14.] Therefore, defendants argue that Mr. Anderson is a “key witness”
concerning plaintiff's reasonable reliance in selling the horse based on the October 2010
letter written by defendant Wiener as chief executive officer of defendant Finance
California. [Doc. No. 98, at pp. 12-13 n.10.] In the Joint Motion, plaintiff has not
responded to these arguments.

Defendants also argue that Mr. Anderson is an important witness on the issue of ~
damages, because the prior matters involving DeHaven/Premae only involved “benefit of
the bargain” contract damages, and “actual damages are the measure for the
misrepresentation claims in this case.” [Doc. No. 98, at p. 13 n. 10.] In addition,
defendants want to depose Mr. Anderson about plaintiff's “diligence in pursuing its
current claims,” because they believe this issue is relevant to whether the statute of
limitations has expired. [Doc. No. 98, at p. 13.] In the Joint Motion, plaintiff has not
responded to these arguments.

Plaintiff's final argument as to why the Court should enter a protective order
precluding Mr. Anderson’s deposition is that plaintiff has filed a Motion for Summary
Adjudication before the District Court in this case raising the issues of the res judicata
and collateral estoppel effects of the prior judgments against DeHaven/Premae. [Doc.

No. 98, at pp. 6-7, citing Doc. No. 90.] However, as defendants contend, the entire case

 

Ww bk
oO om

 

 

would not be resolved even if plaintiff prevails on the Motion for Summary_Adjudication,
and, as a result, discovery must proceed. The Court agrees.

HTT

 

17¢v1125-BTM(KSC)

 
Co fH Ss DH wm BR WwW WH =

BM BD BO RD BRO OR OR me ea ai ea ea a
An Me SF WN KF SF Oo OH DR MH B&B WH HH KF OC

Conclusion

Without more, the Court finds that defendants have established the relevance and
importance of Mr. Anderson’s deposition. Defendants are entitled to the discovery they
need to prepare a defense and to pursue their theory of the case, and it is unclear how
they would be able to do so without taking the deposition of Mr. Anderson. Accordingly,
plaintiff's Motion for a Protective Order seeking to prohibit defendants from deposing
Mr. Anderson or to limit the scope of Mr. Anderson’s deposition is DENIED. Plaintiff is
ordered to make Mr. Anderson available for deposition in San Diego in accordance with
the Court’s prior Order of October 29, 2019. [Doc. No. 91, at pp. 5-6.] To the extent
plaintiffs counsel has not already provided ten (10) dates to defense counsel indicating
when Mr. Anderson is available for a deposition, ten (10) available dates for
Mr. Anderson’s deposition must be provided to defense counsel no later than
December 6, 2019, and the available dates must be between December 9, 2019 and
February 17, 2020.

Plaintiff's request for Rule 11 sanctions against defendants is DENIED as
frivolous, In addition, plaintiffs counsel is forewarned that the Court agrees with
defendants’ response to plaintiff's request for sanctions [Doc. No. 98, at pp. 15-16], and,
from this point forward, the Court will not hesitate to impose monetary sanctions against
plaintiffs counsel if she continues to take unreasonable and unsupportable positions
during the discovery process. When discovery disputes arise, plaintiff's counsel must
carefully and completely consider defendants’ positions before seeking the Court’s
intervention. It should not be necessary for the Court to intervene at every step in the
discovery process.

IT IS SO ORDERED.
Dated: November ZG , 2019

 

No ON
oO m~]

 

 

 

 

United States Magistrate Judge

17ev1125-BTM(KSC)

 

 
